Case 6:19-cv-00383-GAP-GJK Document 16 Filed 04/03/19 Page 1 of 1 PageID 85



                                  UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA

                                           ORLANDO DIVISION

                                  CASE NO: 6:19-CV-383-ORL-31GJK

DANIEL J. NEWLIN,

        Plaintiff,
v.

DEX MEDIA
HOLDINGS, INC., et al.,

       Defendants.
____________________________/

            DEFENDANT FENSTERSHEIB’S RESPONSE TO ORDER TO SHOW CAUSE

        Defendants Fenstersheib Law Group, P.A., Robert Fenstersheib and David Fenstersheib
(collectively referred to as “Fenstersheib”), respond to the Court’s Order to Show Cause of March
26, 2019 (DE10), as follows:
        1.       The undersigned counsel for Fenstersheib is a sole practitioner who has been out
of the office helping care for his father who recently underwent surgery for Glioblastoma.1
        2.       As a result, the undersigned inadvertently missed this Court’s deadline contained
in the Court’s Order of February 28, 2019.
        3.       The undersigned apologizes for any inconvenience caused to the Court and
requests that the Court discharge the Order to Show Cause.


                                       CERTIFICATE OF SERVICE

       I CERTIFY that on April 3, 2019, a copy hereof was electronically filed through the CM/ECF
system and simultaneously sent electronically through such system to all persons identified on
the Notice of Electronic Filing.

                                                   /s/ MARK GOLDSTEIN
                                                   FL Bar No: 882186
                                                   1835 NE Miami Gardens Drive, Suite 211
                                                   Miami, FL 33179
                                                   Telephone: (305) 342-4839
                                                   E-Mail: markgoldsteinattorney@gmail.com




1
  Glioblastoma is a deadly brain cancer which took the lives of Senator John McCain, Senator Edward Kennedy and
Joseph “Beau” Biden III (the son of former VP Joe Biden).
